DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record does not disclose or fairly suggest the mixed oxide comprising all of the cumulative limitations of Claim 2 or 3.  More particularly the closest prior art of record does not disclose or fairly suggest the mixed oxide consisting of or consisting essentially of a mixture of the oxides of Ce, Zr, of at least one rare earth element selected from Y, La, Pr, Nd and Gd and optionally an oxide of Hf in the claimed ranges and where the mixed oxide exhibits a specific surface area of at least 35 m2/g after calcination in air at 900°C for 5 hours; a specific surface area of at least 20 m2g after calcination in air at 1000°C for 5 hours; and a specific surface area of at least 45 m2/g after aging at 800°C for 16 hours in an atmosphere composed of 10.0 vol % O2/10.0 vol % H2O/the balance being N2.
	Applicant’s Remarks filed on 1/6/2022 are fully persuasive with respect to the deficiencies of Yokata as specifically excluding zirconium and with respect to Ohtake’s teaching the inclusion of silicon which is excluded “by virtue of consisting or consisting essentially of the recited components.”
The closest prior art further includes:
Harris et al (US 2018/0304235) which discloses a cerium-zirconium based mixed oxide comprising:
(1) a Ce:Zr molar ratio of 1 or less and cerium oxide content of 10-50% by weight 
(2) 1 to 15% by weight of a rare earth oxide other than cerium oxide (see [0115]);
(3) wherein the composition exhibits 
(a) a surface area of at least 60 m2/g after ageing at 950°C in an air atmosphere for 2 hours (see [0046]);
(b) a surface area of at least 42 m2/g after ageing at 1000°C in an air atmosphere for 4 hours (see [0059]; and 
(c) a surface area of at least 18 m2/g after hydrothermal aging at 1100° C for 12 hours in an air atmosphere comprising 10% by weight of volume of water (see [0094]).
Harris therefore discloses where Ce is 50% or less and does not disclose or suggest the mixed metal oxide with the particularly claimed concentrations of Ce and Zr also does not teach or fairly suggest the mixed oxide exhibiting the specific surface areas after the calcination or aging conditions required by Claims 2 and 3.

 Psaras (US 2017/0274355) which discloses an oxide composition comprising:
(1) cerium and zirconium oxide and one or more rare earth oxides other than cerium oxide (See [0011]) where the one or more rare earth oxide is La, Y, or Nd (see [0094]);
	(2) where the proportion of oxides is:
		(a) zirconium 1-99 wt% (see [0099]);
		(b) cerium 1-99 wt% (see [0100];
		(c) one or more other rare earth oxide: 5 to 20 wt% (see [0098]);
	(3) characterized in that the oxide composition exhibits a
(a) a specific surface area of 63 or more after calcination in an oxidizing environment (see [0022]).
	Psaras does not disclose the mixed metal oxide with the particularly claimed concentrations of Ce, Zr, and rare earth other than Ce and also does not teach or fairly suggest the mixed oxide exhibiting the specific surface areas after the calcination or aging conditions required by Claims 2 and 3.

Titlbach et al (US 2017/0333877) discloses a mixed metal oxide comprising cerium, praseodymium, and aluminum and optionally zirconium and other rare earth metals other than cerium and praseodymium where the composite oxide displays a BET surface area in the range of 15 to 300 m2/g after aging at 950°C for 12 hours in air containing 10 vol% of steam (see [0029]).
Thus, Titlbach does not disclose or suggest a mixed metal oxide consisting of or consisting essentially of the oxides of Ce, Zr, of at least one rare earth element selected from Y, La, Pr, Nd and Gd as required in Claims 2 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        4/23/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732